This suit originated in one of the justice courts of precinct No. 1 of Bexar county, where judgment was rendered in favor of appellee for $108.81, an amount claimed as a premium on a fire insurance policy. The case was appealed to the county court for civil cases where judgment was rendered for the same amount as in the justice court in favor of appellee.
The evidence shows that appellee had been acting for appellant in insuring his property, and late in 1924 a policy on his stock, furniture, and fixtures at 510 Main avenue, San Antonio, being about to expire, appellee mailed a renewal policy on the property to appellant, and it was after holding the policy for neally a year that he refused to pay the premium. Clearly he is liable for the premium. The insurance company would have been liable to appellant If a fire had occurred, and after holding the policy for almost a year he will not be permitted to refuse payment of the premium. It is the custom of insurance agents to watch the insurance of their patrons and without a request to send in new policies when the old expire. Appellant knew this and yet did not return the policy or request its cancel lation. He is liable for the premium and must pay it.
The judgment is affirmed.